Citation Nr: 1721115	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for chronic peptic ulcer disease with recurrent ulcer and history of deformity of duodenal CAP, evaluated as 40 percent disabling prior to September 20, 2010, and 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which increased the Veteran's disability rating for chronic peptic ulcer disease from 20 to 40 percent, effective April 4, 2007.

In November 2010, the AOJ granted service connection for dumping syndrome secondary to the chronic ulcer disease and assigned a 30 percent rating effective October 28, 2010.  The Veteran did not appeal the assigned effective date or rating.  

In a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for chronic peptic ulcer disease from 40 to 60 percent, effective September 20, 2010.

The Veteran testified before the undersigned at a July 2014 videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In September 2014, the Board remanded the appeal for further development.  The Board also granted a total disability rating for individual unemployabilty (TDIU) due to service-connected disabilities.  

During the Veteran's hearing before the Board, he asserted that he was entitled to a separate rating for dumping syndrome for the entire period on appeal.  The Board notes that as the November 2010 rating decision is final, the Veteran may not bring a free-standing claim for an earlier effective date of the dumping syndrome.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  However, the Veteran is free to bring a claim alleging clear and unmistakable error (CUE) in the November 2010 rating decision if he believes there was error in the decision, including in the determination of the date of the claim or the amount of the assigned rating.  

In September 2014 the Board referred the issue of entitlement to service connection for a hernia, secondary to service-connected peptic ulcer disease.  The record does not indicate any adjudication by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and once again, the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

1.  For the entire period on appeal, the Veteran's ulcer disease has exhibited severe symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent melena, and weight loss.  

2.  At no time has the Veteran's ulcer disability been manifested by any of the following: total incapacitation; or marked malnutrition, anemia and general debility or with serious complication such as liver abscess; or near-constant debilitating symptoms. 


CONCLUSIONS OF LAW

1.  For the period beginning April 4, 2007, the criteria for a rating of 60 percent rating for an increased rating for ulcer disease with recurrent ulcer and history of deformity of duodenal CAP, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).

2.  A rating in excess of 60 percent for ulcer disease with recurrent ulcer and history of deformity of duodenal CAP is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2016). 

In this regard, 38 C.F.R. § 4.114 indicates that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

The AOJ rated the Veteran's chronic peptic ulcer disease under Diagnostic Code 7305. 

Under Diagnostic Code 7305, a 60 percent rating is warranted for severe symptoms associated with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for moderately severe symptoms manifested by symptoms that are less than "severe," but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

The words "slight," "moderate," "moderately severe," "marked," and "severe" are not defined in the VA Rating Schedule.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In this case, service connection for the chronic ulcer disability was granted in February 1982 and assigned a noncompensable rating.  The AOJ increased the rating to 20 percent in a May 1991 rating decision.  The Veteran filed a claim for an increased rating in April 2007 explaining that he experienced "very frequent episodes of incontinence and gastric distress."  

In May 2007, the Veteran was afforded a VA examination.  At that time, he reported that since service, he had stomach ulcers several times per year.  He also reported complaints of diarrhea within 30 minutes to an hour after eating a meal.  He also reported hemorrhoids and fecal incontinence.  He reported that he had experienced fecal incontinence for two to four years.  He also reported alternating diarrhea and constipation but mostly diarrhea.  He reported that he loses stool twice per week with liquid diarrhea.  He reported that he often feels a strong urge to defecate but is not able to make it to the toilet in time.  He reported that this occurred most often in the car and that he wears adult diapers as a result.  

The May 2007 VA examiner noted that the Veteran had incapacitation due to stomach or duodenal disease four or more times per year, lasting for 10 or more days.  The examiner also noted that the Veteran had burning pain several times per week, one to several hours after eating and lasting for one to two hours.  The examiner also noted post-prandial belching and diarrhea 30 minutes to an hour after eating that occurs daily or more often.  The examiner noted that the Veteran had episodes of melena at least twice per week. The examiner also noted that the Veteran had daily nausea but that the Veteran denied vomiting.  The examiner also noted that there were no signs of significant weight loss or malnutrition.

Based on the May 2007 examination report and treatment records, the AOJ increased the Veteran's disability rating from 20 to 40 percent, effective April 4, 2007, the date of the claim for increase.  

In the December 2013 rating decision increasing the rating to 60 percent, effective September 20, 2010, the AOJ explained that the increase was warranted in light of the September 20, 2010 VA outpatient treatment record that noted melena.  The AOJ explained that the Veteran was entitled to the 60 percent disability rating for severe pain, periodic vomiting, and melena and that the September 2010 finding of melena was the first evidence to support the 60 percent disability rating.  

The Board notes that the September 2010 finding of melena was not the first indication of this symptom.  The May 2007 VA examination report also noted melena.  Treatment records dated in August 2005 as well as in the early 1990's following the vagotomy, also note melena.  See e.g. November 1991 private treatment record.  As the 60 percent disability rating was based on the finding of melena along with severe pain and periodic vomiting, and the record shows that the Veteran had these symptoms at the time that he filed a claim for an increased rating in 2007, the Board finds that an increased rating is warranted for the entire appeal period.  

Additional evidence, including the April 2010 VA outpatient treatment record which noted that the ulcer symptoms resulted in weight loss of 40 pounds, also supports the increase to 60 percent for the period prior to September 2010.

For all of these reasons, the Board resolves all doubt in favor of the Veteran and finds that he is entitled to a 60 percent disability rating for the ulcer disability since the date that the Veteran filed the claim for an increased rating, currently recognized as having been submitted in April 2007.  

The 60 percent rating is the highest available under Diagnostic Code 7305.  However, higher ratings are available under Diagnostic Codes 7306, 7312, 7323, 7331.  The Board considered whether the Veteran's ulcer symptoms meet the criteria for a higher rating as akin to symptoms listed under the other diagnostic codes but finds that they do not.  

Diagnostic Code 7306 provides a 100 percent disability rating for a marginal ulcer that is "pronounced," and described as "totally incapacitating" in addition to periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  None of the VA examination reports, VA or private treatment records (including the letter from Dr. C.), or SSA records indicate that the Veteran is "totally incapacitated" as a result of his ulcer disability.  

The August 2009 VA examiner noted that the Veteran experienced pain on the left side of his abdomen on a fairly constant basis as well as abdominal bloating and discomfort after eating.  But, the examiner also noted that the Veteran did not have straight forward incapacitation to his stomach or duodenal disease.  

The Board has considered the May 2012 VA examination report that noted the Veteran is incapacitated 10 days at a time, four or more times per year, but finds that such symptoms are not descriptive of "total incapacitation."  Rather, that level of incapacitation is specifically enumerated in the 30 percent rating criteria under Diagnostic Code 7305.  

Further, although the Veteran offered testimony in July 2014 that he spends a lot of time at home, in a recliner close to the bathroom, and even spent two or three days per week in bed, he does not contend that he is "totally incapacitated."  Rather, he offered testimony indicating that he drives, goes shopping, and attends appointments outside of his home.  Moreover, much his testimony relates to the symptoms of the separately rated dumping syndrome.  See e.g. Transcript p. 37. 

Additionally, the October 2016 VA examination report indicated that the Veteran experienced four or more recurring ulcer episodes that lasted less than one day.  Although the October 2016 VA examiner noted the Veteran's report of continuous abdominal pain, the examiner did not indicate that the Veteran was totally incapacitated as a result of the ulcer disability. 

Thus, the Board finds that a 100 percent disability rating under Diagnostic Code 7306 is not warranted. 

Ratings under other diagnostic codes are not warranted because there are specific codes pertaining to the ulcer disability.  See Copeland v. Shinseki, 26 Vet App 86 (2012).

In summary, a rating of 60 percent, but no higher, for the ulcer disability is warranted from the date of the claim for increase.  In reaching this decision, the Board has applied the benefit of the doubt doctrine in granting the increase to 60 percent from April 4, 2007, the date of the claim for an increased rating.  However, the doctrine is not applicable with respect to higher or separate ratings at any other time as the preponderance of the evidence is against such higher or separate disability ratings.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Staged ratings are not appropriate.  See Hart, supra.  








						(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 60 percent, for chronic peptic ulcer disease with recurrent ulcer and history of deformity of duodenal CAP, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


